Citation Nr: 1636781	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  10-06 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for a bilateral elbow disability.

2. Entitlement to service connection for a bilateral hand disability.

3. Entitlement to service connection for a bilateral hip disability. 

4. Entitlement to an initial rating higher than 10 percent for fibromyalgia.

5. Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to September 2007.

These matters come before the Board of Veterans' Appeals (Board) from September 2008 and July 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The September 2008 rating decision denied service connection for, in pertinent part, a bilateral elbow disorder, a bilateral hand disorder, and a bilateral hip disorder, and granted service connection for GERD, rated as noncompensable since October 1, 2007.  In July 2009, the RO granted service connection for fibromyalgia, rated as 10 percent disabling since October 1, 2007.

The Veteran testified before the Board at a hearing held via videoconference in March 2012.  In April 2012 and in July 2012, the Veteran submitted evidence in support of his claims without a waiver of RO jurisdiction.

In January 2013 and September 2015 the Board remanded these claims for additional evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded these matters in September 2015 for the scheduling of VA examinations to determine the etiology of the Veteran's bilateral elbow disability, bilateral hand disability, and bilateral hip disability.  The AMC was also to schedule VA examinations to determine the current nature and severity of the Veteran's fibromyalgia and GERD.  The claims file shows the AMC sent the Veteran a notification letter in October 2015 notifying him that the VA medical facility nearest him would schedule the examinations and notify him of the date, time, and place of each examination.  He was notified that if he failed to report for an examination without good cause, his claim would be rated based on the evidence of record or possibly denied.  Examples of good cause were provided.

A notice dated November 2015 indicates that the Veteran failed to report for his scheduled examinations.  A memorandum indicates that VA staff called the Veteran in October 2015 to confirm his appointment.  The Veteran did not answer at the number provided and VA staff left a voicemail asking the Veteran to return the call.  The Veteran did not return the call.  Staff also indicated that the Veteran was provided written notice of his examinations, which was mailed with a tracking number.

In a written statement dated in July 2016, the Veteran reported that he had moved out of the country, and that is why he had been unable to attend a VA examination in Chicago.  He stated that he could make himself available for an examination in his new area, such as at the U.S. Naval Hospital in Okinawa Japan.  His new address is noted on that July 2016 correspondence.  As such, a remand is necessary to attempt to reschedule the examinations.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a compensation and pension examination to determine the etiology of his bilateral hip, elbow, and hand disabilities at a facility or with a contractor near his new address.  The electronic claims file must be reviewed by the examiner and the examination report should note that review.  

The examiner should diagnose any current 1) left or right elbow disability, 2) left or right hand disability, and 3) left or right hip disability. 

For each diagnosis, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's elbow, hip, and/or hand disabilities were caused or aggravated by, or had their onset during, his military service.  

The examiner should take into account the Veteran's statements of symptoms in service and the service treatment records dated in October 2006 and April 2007 referring to joint pain.

The examiner should provide the rationale for all opinions provided.  In addition to the medical records, the examiner should consider the Veteran's statements regarding his symptoms in service and his statements of symptoms after service.

2. Schedule the Veteran for a VA examination to determine the current nature and severity of his fibromyalgia.  The examiner should review the electronic claims file and note that review in the report.

The examiner should specifically address the following:

Describe the extent of any widespread musculoskeletal pain and tender points, as well as any accompanying symptoms of fatigue, sleep disturbance, stiffness, paresthesias, headaches, irritable bowel symptoms, depression, anxiety, or Reynaud's-like symptoms. 

Does the Veteran have those symptoms on an episodic basis, with exacerbations often precipitated by environmental or emotional stress or by overexertion, present more than one-third of the time? 

Are the symptoms constant, or nearly so? 

Are they refractory to treatment?

Any opinion provided should be supported by a full rationale.  

3. Schedule the Veteran for a VA examination to determine the current nature and severity of his GERD.  The examiner should review the electronic claims file and note that review in the report.  

The examiner should specifically address the following:

Does the Veteran's GERD result in symptoms of persistent epigastric distress, dysphagia, pyrosis, regurgitation, substernal arm or shoulder pain, or productive of considerable impairment in health?

Does the Veteran's GERD result in symptoms of pain, vomiting, material weight loss, hematemesis, or melena with moderate anemia?

Any opinion provided should be supported by a full rationale.

4. The Veteran is hereby notified that it is his responsibility to report for a scheduled VA examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).

5. Associate with the electronic claims file notice letters provided to the Veteran notifying him of the date and time of his examinations, if possible.  Please note that the Veteran moved overseas.  See Correspondence, July 19, 2016.

In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

6. Then, readjudicate the claims in light of the additional evidence.  If the claims, in any respect, are not granted to the Veteran's satisfaction, send him and his representative a SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




